Citation Nr: 0625921	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for ligament laxity of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1968 until June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The veteran had also perfected an appeal as to the issue of 
entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee, granted by the 
RO in February 2004.  However, at his February 2005 personal 
hearing before the RO, he expressed a desire to withdraw his 
appeal on that issue.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
ligament laxity of the left knee has been productive of 
complaints of looseness and giving way; objectively, the 
evidence reveals mild crepitus, very mild posterior sag, 
slight looseness to medial testing and negative McMurray's 
test.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for ligament laxity of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the initial rating assignment 
as to his left knee laxity.  In this regard, because the 
February 2004 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the February 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for the left knee 
disability at issue (38 C.F.R. § 4.71a, DC 5257), and 
included a description of the rating formulas for all 
possible schedular ratings under that diagnostic code.  The 
AOJ letters, rating decision and the SOC thus informed the 
veteran of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 10 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the veteran has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and an 
examination.  Additionally, a May 2004 letter written by N. 
M., M.D., is associated with the claims folder.  Furthermore, 
a February 2005 statement from the veteran's wife is of 
record.  Moreover, the claims file contains the veteran's own 
statements in support of his claim, to include testimony 
provided at a February 2005 hearing before the RO.  

At his February 2005 hearing before the RO, the veteran 
indicated that he received treatment for his left knee 
disability from private physicians, Dr. B. and Dr. M.  While 
the claims file contains a letter dated in May 2004 from Dr. 
M., no treatment treatment reports or statements from Dr. B. 
are of record.  However, the Board notes that a February 2004 
letter from VA informed the veteran of the need to submit any 
additional medical evidence in support of his claim.  Such 
correspondence instructed the veteran to complete an 
accompanying VA Form 21-4142 authorizing VA to obtain such 
private medical records.  Despite receiving such notice, the 
veteran failed to provide VA with the necessary information 
or authorization to pursue any outstanding private records.  
In this regard, the Court has held that the duty to assist 
"is not always a one-way street" and that, "[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  Indeed, without 
consent from the veteran, VA is not able to procure any 
records from Dr. B.  Moreover, in light of the veteran's 
failure to submit the appropriate release forms, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  




Discussion

At the outset, the Board observes that the instant appeal 
stems from the initial assignment of a disability rating.  As 
such, the Board must consider the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Effective September 19, 2002, the veteran is assigned an 
initial 10 percent rating for ligament laxity of the left 
knee pursuant to Diagnostic Code 5257.  That Code section 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5257, a 10 percent rating is warranted for slight impairment.  
In order to be entitled to the next-higher 20 percent 
evaluation, the evidence must demonstrate moderate 
impairment.  

The evidence of record does not demonstrate moderate left 
knee impairment due to subluxation or lateral instability 
such as to justify the next-higher 20 percent rating under 
Diagnostic Code 5257.  Rather, the evidence demonstrates mild 
impairment consistent with the currently assigned 10 percent 
rating.  Indeed, while VA examination in January 2004 
revealed an audible patellar femoral click at approximately 6 
degrees with mild crepitus anteriorly from 0 to 30 degrees, 
stress testing indicated only +1 laxity medially.  Moreover, 
there was only a very mild posterior sag while performing a 
90-90 comparison test of both knees.  There was increased 
translation upon Lachman's testing but the examiner was 
hesitant to interpret such test as positive.  Subsequent VA 
examination in April 2005 showed only slight looseness to 
medial testing.  At that time, there was no looseness to 
anterior or posterior testing.  McMurray's test was negative 
and the veteran denied any subluxation.  

The Board acknowledges the veteran's complaints, raised at 
his January 2004 VA examination, that he had fallen 4 or 5 
times in the past 12 months.  The veteran also noted that he 
used a cane for ambulation out of fear of falling.  
Furthermore, at his February 2005 hearing before the RO, the 
veteran again stated that his left knee gave out on him and 
that it wobbled.  (Transcript "T," at 3.)  Finally, upon VA 
examination in April 2005, the veteran indicated that he 
occasionally wore a knee brace and also used a cane at times.  
However, the Board finds that the overall weight of the 
evidence, as detailed above, fails to show objective 
symptomatology commensurate with the next-higher 20 percent 
evaluation under Diagnostic Code 5257.  Rather, the 
instability and crepitus noted objectively in the record is 
appropriately reflected in the 10 percent evaluation 
presently in effect under Diagnostic Code 5257.  
 
In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Thus, the complaints and 
findings of left knee pain indicated upon VA examination in 
January 2004 and April 2005 can not serve as a basis for an 
increased rating here.  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's left knee laxity. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board must also consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.   Furthermore, to warrant a separate 
rating for arthritis based on X-ray findings and limited 
motion under DCs 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  

In the present case, and as alluded to in the Introduction, 
the veteran is already in receipt of a 10 percent evaluation 
under Diagnostic Code 5010-5003 for degenerative joint 
disease of the left knee.  The veteran is also in receipt of 
a noncompensable evaluation for residual scars of the left 
knee pursuant to Diagnostic Code 7805.  There is no basis for 
any additional separate evaluations.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's left knee laxity is appropriate and there 
is no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for ligament 
laxity of the left knee is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


